Case 1:20-cv-00278-MAC-ZJH Document 7 Filed 09/18/20 Page 1 of 2 PageID #: 29


                                 PLEASE DELIVER ATTACHcD COURT GOBRESPONDENCE
                                 TO ADDRESSEE AND HAVE FOLLOWING. RECEIPT
                                 EXECUTED. PLEASE RETURN EXEC TED RECEIPT TO
                                 THE COURT. IF ADDRESSEE IS NO LONGER AT YOUR
                                 INSTITUTION, PLEASE ADVISE US OF E lEAS DATE &
                                 FORWARDING ADDRESS AND/OR NAME AND ADDRESS OF
                                 PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK

                                 RE:                    Alai OfU ,




                                 Witness (if by mark)


                                 WE CERTIFY THAT THE AD ESSEE (REFUSED) OR (WAS
                                 UNABLE) TO SIGN THE AF E RECEIPT, BUT THAT THE
                                 COURT CORRESPONDE WAgJJELIVERED TO.THE
                                 ADDRESSEE AT tflifiSl) ON THIS S DAY
                                 OF
                                                             (Name of Institution)
Case 1:20-cv-00278-MAC-ZJH Document 7 Filed 09/18/20 Page 2 of 2 PageID #: 30




                                    OFFICIAL BUSINESS
                                 PENALTY FOR PRIVATE USE i*} TH HOUSTON TX                                  NO POSTAGE
                                                                                                            NECESSARY
                                                        16 SEP 2020 PM 7 L                                   IF MAILED
                                                                                                               IN THE
                                                                                                           UNITED STATES




                                                           BUSINESS REPLY MAIL
                                                         FIRST-CLASS MAIL PERMIT NO. 12615 WASHI GTON DC

                                                               POSTAGE WILL BE PAID BY ADDRESSEE

                                                         CLERK US DISTRICT COURT
                                                         EASTERN DISTRICT OF TEXAS
                                                         300 WILLOW STREET ROOM 104
                                                         BEAUMONT TEXAS 77701-2217
